Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 1 of 56 PageID# 142
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 2 of 56 PageID# 143




                                  H


 3.          Cfiiet WWt ©tol O
 W,          Peneliitt pellisiiHiir Cljin Cl                      of
             ^obertp U.19.2013

 TO.        (Official Certificate of:
             i5lpC/3Jni)iigenouo^atiije liinojcifan
             ^Ofiioctatfon of J^atiottO
             ^OOoctatton anJj ^ttotntp #^3^
 V.          Haljjful otanbmg of iBlunli Pamfan
             Clan anb tfie Sniiigettouo ^atifae
             American ^oootiation of ^ationo'
             flTribes! anJj Clano
 m, %ttatv of 1730
 ^3(3(. tKreatp of popetaioU 1786
 mm,fICreatp of PolOton 1791
 TO. tIDreatp of Camp PolmcO 1835
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 3 of 56 PageID# 144




ABOUT

Benedict Belllspoir Chin
An Indigenous student oflaw and Aboriginal Bailiff Marshal investigating treaty
violationsfor indigenous Peoples on North America. Has written to Queen Eiizabeth the
Second reminding her ofour agreements on North America. Over ten years devoted to
the goal ofbridging the communication gap between law enforcement and Indigenous
Peoples in severalStates and actively seeking ways to clear up the misunderstandings of
Indigenous issues in our everyday life. First peoples are everyday people.
Serve as Member ofthe Board of Directors and public representative promoting the
mission, goals and objectives ofLabour ofLove Non-Governmental Organization and
501(c)(3). Labour ofLove is an international non-profit that supports education and
healthy living resourcesfor students in need.
Professional Experience

Seasoned Aircraft Mechanic with A&P and FCC licenses as well EASA Certification as a
Quality Inspector. Over 25 years of experience, diagnosing, maintaining, repairing
various aircraft engines and systems. Continues to study aviation, compliance, law,and
Indigenous issues to create an overall positive side effect on the planet.
Airbus North America
Fourteen (14)years in various positions with increasing responsibilities
  • Airbus Aircraft On Ground {AOG)Representative(12 years)
    Supporting vital requirementsfor aircraft negatively impacted by emergency and
      non-emergency events
          o Receive and respond to emergencies and non-emergencies for Airbus
             commercial fleet supporting the Americas major Airlines, Including US
             Airways, American Airlines, United Airlines, Jet Blue, Delta, Lan Chill, TAM,
             Avianca, and many others
          o Provide technical, logistical, compliance, and administrative support to
            International colleagues and customers 24 hours daily, 365(6) days
            annually for AIRBUS Commercial Fleet A300-600; A310; A318 through
             A321; A330; A340; A350 and the A380
  • EASA-Certlfled Quality Inspector on the Airbus Quality Management Team at
    Satalr warehouse In Ashburn, Virginia (2 years)
       o Ensure safety and compliance;focused on quality inspections, audits, and
           certifying aircraft parts; tooling; hardware that supports Airbus
             commercial fleet
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 4 of 56 PageID# 145




          o As a Designated Quality Representative or DQR inspector for PALL
            Corporation onsite, conduct inspections for ten different product lines for
            Satair customers across the globe

Independence Air
One(1)year as A&P and Avionics Mechanic troubieshooting, repairing and performing
OEM upgrades on CRJs

Trans World Airlines(now American Airlines)
Fifteen(15)years until events ofSeptember 11,2001,severely impacted the airline
industry

   ♦ Experience includes but not limited to,0P15 Checks, Check Cs; Heavy Checks,
     troubleshooting and repairing various aircraft systems as well as CAT I, II, and III
     for Boeing Fleet 747,767,757,727, Lockheed Martin LlOll, Mc Dondal Douglas
      MD80, DCS
                          Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 5 of 56 PageID# 146




i:-                                                                                 i




          ff'J
                               -'i         ^
f_r
|v;
;>-.r.,
  "■■ '.;v ■ -:-5~;'-::-,;':   .-'"w
r;.'V                          - -'^y-
                                       V
                ''1 > -




                                                                           ~      4       '\ }   ' -   ^ ^:-
                          liii^spll                        "' '   -' ■ '            ^ "'It'?'-          't


I               rp. •             ;4                               ■ tv- 'rV..
                                                                                 ' .5   ' ' ?
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 6 of 56 PageID# 147




On Nov :ember 19 2013 the same day of the 150 year Anniversary of the
Gettysburg address given by the 16"" President Abraham Lincoln of the United
States of America

I Benedict Bellispoir Chin El(Eider)of the Chin Clan declare before the Prince
William Board of County Supervisors

HON.COREY A.STEWART, CHAIRMAN

HON. W.S. WALLY COVINGTON III, VICE CHAIRMAN

HON. MAUREEN 5. CADDIGAN

HON.PETE CANDLAND

HON.JOHN O.JENKINS

HON. MICHAEL C. MAY

HON. MARTIN E. NOHE

HON. FRANK J. PRINCIPI

At the 2pm meeting I was the o"* person to speak before them stated the
following...

That I am a Virginia Citizen Free inhabitant on North America and Elder of my Clan
I have taken a vow of poverty and the El Family American Light Society
All documents were presented at the same time. Also stated all should be
involved in making Virginia and America better.
The above statements are the facts
                                                      5 5- I - io6
  /Ais.±t P.cOil3iPCfO         7.5*
    Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 7 of 56 PageID# 148




                                             CONSTITUTION OF VIRGINIA


A DECLARATION OF RIGHTS made by the good people of Virginia in the exercise of their sovereign powers, which rights do
pertain to them and their posterity, as the basis and foundation of government.

Section 1. Equality and rights of men.

That all men are by nature equally free and independent and have certain inherent rights, of which, when they enter into a
state of society, they cannot, by any compact, deprive or divest their posterity; namely, the enjoyment of life and liberty,
with the means of acquiring and possessing property, and pursuing and obtaining happiness and safety.

Dwelling location parcel of land third planet from the Sun on North America N38.78" W77.48'; Lot 174, N16° 10'58W,S79°
04'38W, N82° 13'19E,SOr 46'41E; Instrument NS 200210010126646 Mortgage Prom Note MIN N9100159S6920336S484;
Account Ns 6920336548; Application N2 7000153391; Document Ns 501191- Note:The aforementioned should be tied to
the American Meridian metes and bounds as described in section 435 of the Revised Statues by Act of Congress dated
September 28,1850,and not surveyed or tied to the meridian of Greenwich adopted only for nautical and astronomical
purposes at the International Conference held at Washington In October 1884. All listed collateral has an individual
unlimited security Interest and Is exempted from levy. All of which land as a hereditament Is lawfully surveyed and tied to
the "meridian of the Observatory of Washington known as the American Meridian." Reference—UCCl Prince William
County #201306050057437,#201310180104324...(Exhibit-A-13-pages). Ail listed collateral and structures on said parcel of
land has an individual unlimited security interest and is exempted from levy.

Fee schedule for dwelling located at 5981 Caltle Furnace Court Manassas Virginia 20112

           DESCRIPTION                                                                 UEN AMOUNT


           Roof                                                                         $2,000,000.00
           Basement                                                                       $500,000.00
           Rooms@ $500,000.00 each                                                      $4,500,000.00
                   5 Bedrooms
                    Kitchen
                    Tea Room
                    Family Room
                    Sitting Room
           Bathrooms                                                                     $475,000.00
                    Upstairs Master Bath $250,000.00
                     Downstairs Master Bath $150,000.00
                     Other Bathrooms(3)$75,000.00
           Floors @ $500,000.00 each                                                    $1,500,000.00
                     Upstairs
                    First Floor
                    Basement
           Doors                                                                        $1,700,000.00
                    Front Door $500,000.00
                    Patio Door $250,000.00
                    Side Door $100,000.00
                    Kitchen Door $250,000.00
                    Basement Door $300,000.00
                  Garage Doors $300,000.00
           Windows@ $100,000.00 each                                                    $2,600,000.00
                    Upstairs(11)
                    First Floor(10)
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 8 of 56 PageID# 149




      DESCRIPTION
                                                                                  UEN AMOUNT

                 Basement f5)
      Furnaces
                                                                                    $450,000.00
                 Upstairs $150,000.00
                 Downstairs $300,00.00


     Appliances                                                                     $220,000.00
              Washer and Dryer $20,000.00
                 $200,000.00 for the following:
                 Dishwasher
                 Fridge
                 Stove
                 Other appliances
     Deck                                                                          $100,000.00
     Driveway                                                                      $500,000.00
     All electrical outlets Including main panel In dwelling                      $1,000,000.00
     All telephone lines inside and outside                                        $1,000,00.00
     All CATS cable and cable lines and main box                                  $1,000,000.00
     All water lines and sewer lines                                              $2,000,000.00
     Air conditioners outside of dwelling                                           $200,000.00
     Verizon Box #7535                                                            $2,000,000.00
     NORTHERN VIROINIA ELECTKIC COOPERATIVE JUNCTION BOX# 455231055               $5,000,000.00
     Channell Commercial Corporation COMCAST BROADBAND CABLE# 15375               $5,000,000.00
     Alt Trees                                                                    $1,000,000.00
     All Grass                                                                    $2,000,000.00
     All sidewalks.Including repair and maintenance,snow removal,sweeping,        $5,000,000.00
     washing,leaf removal(from 2002 through present)
     Mall box                                                                             $100

                                                                         TOTAL   $23,200,100.00
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 9 of 56 PageID# 150




                                         U_, /




                  :."• ■                         :'-Vf
                 '<          -   .   .
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 10 of 56 PageID# 151

                            Rhashca Lynn Harmon D'Elohiym,Esq.
                                         P.O. Box 7446
                               Philadelphia, Pennsylvania [19101]
                                          267312.7322
                                 RLH@RLHMAATLAW.COM



   Rhashea Lynn Harmon attended Indiana University of Pennsylvania (lUP) in 1995. She
   majored in English with a minor in Pre-law and Business. While attending lUP, she
   participated in several service and social organizations, wherein she either held leadership
   positions or served as a member. Her concern for the community was not limited to IUP*s
   service organizations; she volunteered yearly to serve the homeless and assist The
   American Red Cross.

   While focusing on increasing her participation in the community and excelling in her
   professional career, in the Spring of 1997 she was initiated into Alpha Kappa Alpha
   Sorority, Incorporated. Her initiation along with her line sister's and several other
   members established them as Charter Members for the Rho Rho Chapter on lUP's
   Campus. This was a tremendous responsibility for the Charter members.
   Rhashea obtained her undergraduate degree through a full academic scholarship, paying
   additional expenses through obtaining on campus and off campus employment and
   working security in Doylestown, Pennsylvania, when home from college. She graduated,
   cum lattde, in 1999.

   In 1999 she entered Duquesne University School of Law. Unfortunately, due to personal
   and legal matters involving her daughter that interfered with her studies, she was not
   invited to return for the 2000-2001 educational year. Duquesne University Law School is
   a Law School of exemplary scholarship with a minimum grade point average of 3.0
   required for graduate students. Rhashea's CPA for 1999-2000 enrollment year fell below
   the requisite 3.0 GPA and she was dismissed.
   In 2000 she was employed as a law clerk at The Law Offices of Thomas More Holland,
   in The City of Philadelphia, wherein she assisted attorneys in drafting EEOC and PHRC
   complaints, drafted Memoranda of Law, conducted intakes, attended Social Security
   Administrative (SSA) conferences and hearings, and investigated Personal Injury (PI)
   matters. The Law Clerk position and mentorship of Attorney Thomas More Holland
   provided Rhashea with the opportunity to gain first-hand experience with the realities of
   the legal profession.

   During the 2000-2001 year she was not invited to return to Duquesne Law, she became
   an MBA candidate at Philadelphia University. Working in the professional world and
   attending graduate school in her hometown of birth, provided her with an opportunity to
   truly assess her situation and decide ifbecoming a lawyer was truly what she wanted.
   In 2001 she was hired and became a legal assistant for the City of Philadelphia s DHS
   Law Department. She maintained her caseload, prepared case files for Mental Health
   Court, assisted attorneys in mediation and hearing sessions, drafted and filed Termination
   of Parental Rights(TPR)Complaints, prepared subpoenas, scheduled appointments with
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 11 of 56 PageID# 152

                            Rhashea Lynn Harmon D*Elohiym,Esq.
                                          P.O. Box 7446
                                Philadelphia, Pennsylvania [19101]
                                          267.312.7322
                                 RLH@RLHMAATLAW.COM
   social workers and discussed and updated case files, and supervised the Parent Locator
   System (PLS). While employed for The City of Philadelphia, she also attended
   Philadelphia University, as an MBA candidate and continued to work evening shifts as
   Security Supervisor at Standard Press Steel(SPS).

   In August of 2001 she returned to Duquesne University School of Law in Pittsburgh,
   Pennsylvania with a more focused purpose and concentrated her studies in international
   law. Rhashea entered the evening program which provided her with the opportunity to
   work during the day. Rhashea worked as a legal secretary, legal assistant, and paralegal
   through temporary agencies the entire time in law school. Through the different positions
   in which she worked, she again gained hands on experience concerning the inner
   workings and realistic application and function and operations ofthe legal system.
   In 2003 Rhashea served as a summer intern at The OA's office in Philadelphia and
   studied abroad in Ireland at the University College of Dublin taking International courses
   in International Property Law, European Union(EU)law and International Arbitration.
   Rhashea received a Certificate of Completion upon completion of her summer studies in
   Dublin, Ireland. While studying abroad, Rhashea had the opportunity to visit The Courts
   in Dublin as well as the European Union legal venues.

   In 2004 she interned at the Superior Court of Pennsylvania with then Judge Maureen
   Lally-Green (current Dean of Duquesne Law), and The Federal Court for the Western
   District of Pennsylvania, with then District Court Judge Thomas Hardiman (current
   Appellate Judge for the Western District ofPennsylvania).
   While in law school, Rhashea was involved in politics at school as well as on a national
   level. She was the Vice President of the Federalist Society and volunteered assisting Pat
   Toomey in his Campaign for Senate. It was a conversation she pereonally had with Pat
   Toomey that would inspire her to later travel and later move to China to learn about
   conducting business with China.

   Rhashea's next educational endeavor presented itself in 2005 when, upon ^aduating
   from law school,she, acting on information received from her conversation with Senator
   Pat Toomey, ventured to China to explore opportunities and expaiid her mtematioiial
   legal knowledge, specifically conceming how to engage m mtemational business with
   China and other countries.

    In 2005 while residing in China, Rhashea was invited to become a Judge for several
    Chinese Law School Students competing for the Jessup Moot Court Competition, to be
    held in Washington D.C., United States of America, in the year 2006. This experience
    provided her with the opportunity to meet and engage with legal minds from various parts
    ofthe world.
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 12 of 56 PageID# 153

                            Rhashea Lynn Harmon D'Elohiym, Esq.
                                         P.O. Box 7446
                               Philadelphia, Pennsylvania {19101)
                                         267.312.7322
                                RLH@RLH1VIAATLAW.COM
   In 2006, she became the private business English tutor for the CEO of Bai Xiang (White
   Elephant), Noodle Manufacturing Co., in Zheng Zhou, Henan Province, China, while
   also teaching English to English Majors at Henan Gongye Da Xue (Henan University of
   Technology) in Zheng Zhou, China, a public university, teaching some of China's
   brightest students. Public Universities in China are State(govemment) operated and
   therefore more prominent than Private Universities and therefore much more competitive
   to be accepted.

   Additionally, as her knowledge of the culture, business, and language expanded, in the
   Autumn of 2006 she was offered a professorship at Yang-En Da Xue, teaching Global
  Marketing and International Law and International Issues in a small town, called Ma Jia
  (Horse Town), located outside of Quanzhou, Fujian at China's first Private University.
   Ma Jia can be found on line with its mountainous views and serene like paradise island
   like appearance.

   Yang-En is situated at the maritime starting point of the Chinese Silk Road. During her
   time there, she lectured on the global economy and the effects the international market
   had on the global economy; lectures included overviews of related international laws,
   treaties, and agreements amongst and between countries (states), and how race, culture,
   location, class, status and purchasing power affected consumer behavior. Furthermore,
   rules regarding international copy right, international trademark, and international patent
   laws were covered, along with various China (local) laws, U.S. laws, U.K. laws, EU
   laws, Afnca laws, Japan Laws, and South American Laws, all of which had to be
   researched and updated to keep abreast of the fast growing global market.
   Teaching at foreign universities was where Rhashea first began to understand how
   History played a significant part in every educational facet ofour lives, especially law.
   In 2007, Rhashea was offered an instructor's position at The Princeton Review in
   Beijing, China. She was employed by The Princeton Review and because of its newly
   arrived base to China, she was responsible not only for teaching courses, but also for
   creating lessons and workbook curriculum on behalf of the international company. The
   instructor position in Beijing provided Rhashea with the opportunity to learn how the
   organization operated on an international level and how their workbooks and materials
   and classes were created, structured, and organized. This insight into one of the World s
   leading Test Preparation Companies again, contributed to a deeper understanding about
   Education and Scholarship. "A genius without education is like silver in the mine" as
   Benjamin Franklin allegedly stated.
   Furthermore, while teaching full-time as an instructor for The Princeton Review, Rhashea
   was employed as a part-time Legal Research and Writing and Torts professor at Bei Wei
   Da Xue and served as Manager and International Legal Consultant for a JV restaurant.
   The Mexican Wave; owned and operated by an American couple from Iowa and a China
   government entity.
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 13 of 56 PageID# 154

                           Rhashca Lynn Harmon D^Elohiym,Esq.
                                        P.O. Box 7446
                              Philadelphia,Pennsylvania (19101)
                                         267.312.7322
                                RLH@RLHMAATLAW.COM
   The Restaurant was the first Foreign owned business and Foreign run restaurant owned
   and operated business in China going bacic more than 20 years at the time Rhashea was
   there; it was established back in a time when the Chinese government was not permitting
   Westerners to conduct business in China and China was mostly closed to the rest of the
   world.


   Here, Rhashea had the unique opportunity to be personally mentored and trained in
   international business, international labor laws and international hospitality law by the
   owners of this Foreign business situated in one of China's most economically affluent
   business districts in Beijing, which was situated down the street from the Silk Market; a
   famous tourists trap.

   Here, at the Mexican Wave, because Rhashea, had recently graduated from law school in
   2005, placed Rhashea in a position where she was involved in the daily operations and
   management of the business, which included: purchasing and meal preparation and
   payroll and management of employees, hiring and termination; and legal matters
   involving the business and JV partnership. This is where Rhashea first learned that there
   is a difference between owning a business or managing one and working for one.
   Wearing so many hats at the Mexican Wave,Rhashea also attended meetings and had the
   honor of participating in negotiations and developing a business relationship with the
   JV's State Government's China Attorney, Mr. Ji. Through this relationship, Rhashea
   received first-hand information and knowledge regarding how business was tmly
   conducted in China and how the relationship between Wai Quo Ren (outsiders) or Lao
   Wei(foreigners) and Chinese operated in business.
   While working was a large part of Rhashea's time spent in China, there remained a
   substantial amount of time to travel. Rhashea spent most of her free time Raveling
   throughout China and learning China's language, paying attention to the different
   dialects, and learning about China's culture, China's history (which expanded her
   Western History knowledge) and international commodity business hubs. Some places
   she visited, she later returned to reside and study the towns and their significance in the
    global economy.

    Studying and traveling immensely throughout China, Rhashea was later able to
    competently advise foreign business ownere regarding conducting business m China
    based on her first-hand knowledge and experiences.

    Further, possessing a centrally based position at the Mexican Wave and becoming verse
    in the Chinese language provided Rhashea with direct access to many foreign business
    travelers and expats, which in turn provided her with an international client base to
    provide international business consulting and assistant traveling services to prominent
    business venues throughout China.
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 14 of 56 PageID# 155


                            Rhashea Lynn Harmon D^EIohiym,Esq.
                                         P.O. Box 7446
                               Philadelphia, Pennsylvania [19101]

                                 RLH@RLHMAATLAW.COM
   Rhashea*s experience in China was truly invaluable and unique as during this time, not
   only did indigenous people from America travel much to China but more specifically an
   indigenous female was a very unusual sight.

   Unfortunately, in late 2008 upon receiving notice of the passing of her grandmother on
   her father's side of the family, Rhashea abandoned all endeavors in China. Her expat life
   came to an unexpected abrupt end.

   Thereafter, she left for the U.K and spent time assisting two(2)students at the University
   of Nottingham, in Nottingham (yes, where the famed Robinhood story derives)
   researching and editing their Thesis. Both students graduated with "Distinction" due to
   Rhashea's counsel and instruction. Rhashea again took this time while mourning the
   passing of her grandmother, traveling the U.K. and privately studying Western history.
   She visited University of Manchester as part of this private study. University of
   Manchester is one ofthe leading research universities in the United Kingdom.

   In 2009, Rhashea returned to Philadelphia. She functioned in the capacity as an advisor
   and education consultant and after school instructor-tutor. Additionally, she became a
   volunteer at the John Heinz Wildlife Refuge at Tinicum, in Philadelphia Pennsylvania
   where she was provided an opportunity to leant about the marsh lands, environment and
   how the U.S. government invests in preserving wildlife lands and territories.
   In 2010, Rhashea was the Pennsylvania Republican candidate for State Senatorial District
   8. Rhashea obtained over 10,000 votes; approximately 14% of the vole. She knocked on
   thousands of doors and spoke personally to thousands of constituents within District 8. It
   was the first time Rhashea had run for office and although the idea was not originally
    hers, it was politically and realistically enlightening concerning how government truly
    operates.

    While preparing for the NY, NJ, and PA BAR exam, Rhashea managed a Law Firm in
    Upper Darby Pennsylvania, wherein she performed numerous relevant functional
    positions in assisting the Solo Law firm in winning numerous cases through applying her
    exemplary research and writing skills.

    In 2012 Rhashea started RLH Ma'at Law concentrating her practice in the areas of
    Contract Law, Family Law, Employment Law and International Law. Additionally,
    Rhashea was legal counsel for the Tulsi Mandir, based in NY, Adam Services Inc., and
    LA21.


    Additionally, she became certified as an Arbitrator for the First Judicial District of
    Pennsylvania Court of Common Pleas. Since 2012 Rhashea has arbitrated on average
    (four)4 cases a year.
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 15 of 56 PageID# 156

                            Rhashea Lynn Harmon DTlohiym,Esq.
                                        P.O. Box 7446
                               Philadelphia,Pennsylvania [19101)
                                         267.312.7322
                                 RLH@RLHMAATLAW.COM
   In 2015 upon announcing her intention to run for Mayor, Rhashea Lynn Harmon's life
   drastically changed. Rhashea began making strides in her research and historical
   information about her ancestral indigenous roots and North America's history surfaced.
   This is also the year an attempt was made on her life through poisoning during a personal
   Land Lord Tenant legal dispute. The poison severely damaged her organs and it took
   approximately three (3) years for her to recover without relapsing. All of Rhashea's
   research materials, books, artifacts, and collections acquired and collected from her
   travels were stolen, including gifts from foreign government officials throughout her
   travels and studies were lost. Most importantly indigenous family memorabilia and
   mementos were lost.

   During her recovery, Rhashea continued to research and educate herself through
   researching her family's history and the history ofthe Americas.

   Resultingly, in 2015 RLH Ma'at Law was transformed into RLH Ma'at Law & The
   Rights of Indigenous Peoples, focusing primarily on correcting the injustices committed
   against Indigenous Peoples in the Americas. This Advocacy Franchise operates under a
   Divine Trust and assists others in becoming conscious regarding their Indigenous Status
   and Indigenous Rights under Divine Law.

   In 2016, while healing and recovering from the poison, Rhashea began taking Dao Yin
   Yoga and training in Qi Gong and Ba Qua with Shift] Chik Mason the founder and
   creator of Spirit Winds Martial Arts. In 2018 she also returned to ballet to assist in
   rebuilding the damage to her organs and nervous system as well as to begin rebuilding
   her musculetal skeletal structure.

   Since 2015, Rhashea reconnected with her Indigenous Tribal Family community, became
   certified in Dao Yin Yoga and Lin Zi Treatment, trains in Ba Gua Martial Arts and has
   been performing since 2018 with her Shifu.

  Today she serves as Guale Yamassee's Chief Juris Consul (CJC), which is substantially
  different from an attorney based upon her indigenous autochthonous status, duties
  according to Torah and the Nation's Constitution and responsibilities to the land, Tiamat
  (Earth), and Indigenous people.

   In 2018, Rhashea was presented with the honor, by Supreme Grand Chief Black Hawk
   Thunderbird, to assist with rebuilding the government structure of the Guale Yamassee
   Indigenous Native American Association of Nations. Her primary responsibility with
   Guale-Yamassee through the Courts is to oversee and manage the Judicial Arm of the
   Government and to work closely with the Nation's Chiefs as we collectively work
   together to rebuild our Nation and its people.


                                                              R. Lynn Harmon-El,Esq.
          Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 16 of 56 PageID# 157




                                                                  >-•;:? *jv;''*-';'\r''/-




                                                                  i;"•■■Sr: -c-v '?
                                                                   ' ,tr 0          \
                                                                   -K' ' -\A



              ^                 •■         , *^         >    >.        ^ f'^'i

                                                                     •t'U>%
                                             -" 'j' ie i
              c>A
     ,-   V         '                '.X     .---=.ii:i'-v   .*
                               ■, "■   /V/    ..^.l


 ,                      .,:' 'Vii,         TF _                                   "fT^" ,';•
^^                            ^                                     'I cr
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 17 of 56 PageID# 158

                  From the Desk of the SGC Black'Hawk H.Thunderbird Mund Bareefan Clan
                            Indigenous Native American Association of Nations,
                     6uale,Yamassee,Cherokee, Mechlca, Creek,Seminole, Washitaw,
                                            Comanche,et,al;




Attorney, Rhashea Lynn Harmon El aka R.Lynn^Hatshepsut Ma'at
Kara El, aka Silver Moon Walking Water_^tick /
Whose official signature appears^as^^^J^^                                            to
this instrument and to the instrument of writin^ereto annexed, was
at the time of affixing the same thereto, duly appointed as a Licensed
Juris Consultant/Attorney under the rules of the                MBC/
INDIGENOUS NATIVE AMERICAN ASSOCIATION OF NATIONS GAR
ASSOCIATION AND ATTORNEY GAR, pursuant to the admission
process prescribed in Chapter 1, § 1-11 Eligibility for Admission and
Practice; and shall be considered a member in good standing.
                          j^f. do solemnly swear (or affirm) that I am
con(petratfy familiar with and will support the Indigenous Native
American Association of Nations(INAAN) Constitution and laws ofthe
Indigenous Native American Association of Nations. I voluntarily and
willingly consent to the jurisdiction of the Indigenous Native
American Association of Nations and resolve to conduct myself
uprightly, honestly with honor and integrity and within according to
MBC/INAAN codex laws as an Officer, International Juris
Consultant, Attorney, and Counselor of the Indigenous Native
American Association of Nations courts and I shall discharge my
solemn duties with fidelity."




                                                              Date:
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 18 of 56 PageID# 159
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 19 of 56 PageID# 160
                                                                           C^f y
                 From the Desk of the Supreme Grand Chief Biack-Hawk H. Thunderbird of
                 Mund Bareefan Clan/Indigenous Native American Association of Nations
                                             (MBC/INAAN)




                                                                           Date 8/3/2020

      With regard to the lawful standing of the Mund Bareefan Clan and the
      Indigenous Native American Association of Nations' tribes and clans :



To: Honorable Judge, Judge Terre Frotesi

I cm Biock-Howk H. Thunderbird, Most Principal Chief of The Mund Bareefan
Clan/Indigenous Native American Association of Nations (MBC/INAAN).

I respectfully request that this Honorable Court yield jurisdiction in this matter to
our tribal council in the State of Tennessee.


I submit the following communication as a friend to the court and with respect.

I have attached a color copy of the Authentication Certificate, and the "Brief in
Support" section of said agreement. I am legal custodian of the attached
certificate. I have also attached certified copies of certification from the State
of Tennessee, and certification from our original indigenous homeland in the
State of Georgia.


We are Guale-Yamassee Native Americans a US Department of State
AUTHENTICATED INDIGENOUS TRIBAL ENTITY. United States Authentication

February 11   2004.

Mund Bareefan Embassy Clan is outside the BIA yet is acknowledged in and by
the United States and all US States and jurisdictions as an authentic Indigenous
Native American clan/tribe that has secured the Rights of Self-Determinotion
with a constructive agreement between Mund Bareefan Embassy Clan, and
the US Department of State.
 Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 20 of 56 PageID# 161

                   From the Desk of the Supreme Grand Chief Black-Hawk H. Thunderbird of
                   Mund Bareefan Clan/Indigenous Native American Association of Nations
                                               (MBC/INAAN)




The Tanosi Yomossee Tribe in the State of Tennessee is one of our ossocioted
tribes ond is in full rights ond protections of indigenous rights os outlined in our
low, ond similor to the US INDIAN CHILD WELFARE LAW/ACT.

Our tribal councils, agencies, its officiol deportments, our officiolly ossocioted
tribes ond representatives; our officiol policies ond this instrument is supported
by our constructive ogreement mode between the "United Stotes" Department
of Stote, and Mund Boreefon Clon on Februorv 11           2004. mode in occord with

our tribol policies ond the policies of the United Stotes Deportment of Stote. This
soid ogreement con be verified through the our INARS doto outhenticotion
retrieval ond trocking system (DARTS)*: os well os ot the "DARTS" doto bose ot

the US Deportment of State Authenticotion office. * (Document Authentication
Retrieval end Tracking System)


2 FAM 1291.5 Processing (TL: GEN-313; 08-18-2004) (The United States
FOREIGN AND DOMESTIC AFFAIRS MANUEL = FAM)


              The Authenticotions Office frocks oil correspondence
              ond documents through the Document Authenticotion,
              Retrievol, ond Trocking Systems (DARTS). A cose service
              number is ossigned to oil requests received in the
              Authenticotions Office. This service number oppeors on
              oil outhenticotion certificotes ond frocks oil ospects of
              the outhenticotion process, os well os fees collected,
              ond is used os on effective method for the

              Authenticotions Office's internol control process.

There hos been some question mode with regord to public policy.

2 FAM 1291.2 Scope ond Policy (TL: GEN-313: 08-18-2004)
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 21 of 56 PageID# 162

               From the Desk of the Supreme Grand Chief Black-Hawk H. Thunderbird of
               Mund Bareefan Clan/indigenous Native American Association of Nations
                                           (MBC/INAAN)


           a. The Authentications Office authenticates a variety
              of documents from commercial organizations,
              private citizens, and officials of Federal and State

              governments. Documents include, but are not
              limited to, company bylaws, powers of attorney,
              trademark, diplomas, treaties, warrants,
              extraditions, agreements, certificates of good
              standing, and courier letters.

           b. It will not authenticate documents that are

              contrary to public policy or are for an improper or
              unlawful purpose (see 22 CFR 131.1).

           PART 131—CERTIFICATES OF AUTHENTICATION              Title

           22: Foreign Relations
           All non-judicial records or books kept in any public
           office of any State, Territory, or Possession of the
           United States, or copies thereof, shall be proved or
           admitted in any court or office in any other State,
           Territory, or Possession by the attestation of the
           custodian of such records or books, and the seal of

           his office annexed, if there be a seal, together with
           a certificate of a judge of a court of record of the
           county, parish, or district in which such office may
           be kept, or of the Governor, or secretary of state,
           the chancellor or keeper of the great seal, of the
           State, Territory, or Possession that the said
           attestation is in due form and by the proper officers.
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 22 of 56 PageID# 163

                     From the Desk of the Supreme Grand Chief Black-Hawk H. Thunderbird of
                     Mund Bareefan Clan/Indigenous Native American Association of Nations
                                                       (MBC/INAAN)

Treatment of this type notification to "all" the tribunals and public offices of the
United States, "and of the Sevels States", is outlined in chapter 2 section 1 13 of
the use. I respectfully refer to o review of UNITED STATES Code Title I


                "The edition of the laws and treaties of the United

                States, published by Little and Brown, and the
                publications in slip or pamphlet form of the lows of
                the United States issued under the authority of the
                Archivist of the United States, and the Treaties and

                Other International Acts Series issued under the

                authority of the Secretary of State shall be
                competent evidence of the several public and
                private Acts of Congress, and of the treaties,
                international agreements other than treaties, and
                proclamations by the President of such treaties and
               international agreements other than treaties, as the
               case may be. therein contained, in all the courts of
               law and equity and of maritime jurisdiction, and in
                all the tribunals and public offices of the United
               States, and of the several States, without any further
                proof or authentication thereof."




                                                                          SGA Black H. Thunderbird
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 23 of 56 PageID# 164

              From the Desk of the Supreme Grand Chief Black-Hawk H. Thunderbird of
              Mund Bareefan Clan/indigenous Native American Association of Nations
                                          (MBC/INAAN)




                            ATTACHMENTS
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 24 of 56 PageID# 165

                       From the Desk of the Supreme Grand Chief Black-Hawk H. Thunderbird of
                       Mund Bareefan Clan/Indigenous Native American Association of Nations
                                                                       (MBC/INAAN)

                                                                                          Copy Certification « 1 10832020- 1




                                                                     Division of Business Services
           \CRICU
                                                                             Department of State
                                                                               State of Tennessee
                                                                          312 Rosa L. Parks AV1-, 6ih PL
                                                                            Nashville, m 37243-1102
         Tre Hargett
       Secretan- of Stale

                                  CERTIFICATE OF AUTHENTICATION

         I. TRE HARGETT, Secretary of State of the State of Tennessee, do hereby certify

        that BRENDA WYNN whose signature appears on the attached certificate, is (or

        was)at the time of signing same, the legally elected, commissioned, qualified, and

        acting COUNTY CLERK OF DAVIDSON COUNTY,TENNESSEE,authorized to

        take acknowledgements, and this person's official act as such, is entitled to full faith

        and credit: and I further certify that to the best of my knowledge and belief the

        signature to the attached certificate is the genuine signature of said BRENDA

        WYNN,COUNTY CLERK OF DAVIDSON COUNTY,TENNESSEE at the time of

        signing.




                                                            In Witness Whereof, I have hereto affixed my
                                                            signature and the Great Seal of the State of Tennessee,
                                                            at Nashville, this 8th day of February in the year
                                                            of our Lord Two Thousand Seventeen




                                                                                Ju  Secretary o^tale

                                                             by                                             utSiSii




                                           Document 0       17-02066

       To venfy aulhentiaty. visit http7/tnbear.tn.gov/apostlIle/vefrty aspx and enter the document o from this certificole
       For further information please contact the Business Services Division at (615)741-0536
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 25 of 56 PageID# 166

                       From the Desk of the Supreme Grand Chief Black-Hawk H. Thunderbird of
                       Mund Bareefan Clan/indigenous Native American Association of Nations
                                                                                                                              (MBC/INAAN)

                                                                                                                                                                       Ct)py (.'(.Tlirication tf 1 10832020-2




                                                                                                                                                                                                      m




                                                                   By lli» Knc^lltnn SONNY |»EIU>LE

                                                               >i'r/i-T>rrf u«in",                           i> > I..U 111 it i -miv. •viN-i»>ii
                                                                                 "l.Ji.'MII UJfHtl Il«                               It .<! ..>




                    nh^^lT wrioni these Q^resents shaffCome — (Jreeling,
       Am'tf Ye TlfVT                                                                MAKIK tHANIiV

       whiisc                                                               thr uisiniincrit of \v?ir.                              ln rt-f^ anncxcJ. vv»> ai tl;r 'inu ot afi viiu'

       ifu; t;»mc iHcicIimIic iluli apptaiitcU iirpurv cImI. uI rlit                                                                           t < >.5urr            DrKaifWojim titonria.
                fii in rHi- I^rc iiS oi'iiij> ; Vpurin-.-ni, .imi iImi Im ! Ins ii t.-«'.ai:un i- ii; il n* loiin                                                                            I'Vt f
       • f,      -rtitt .it: itU.'fxHtt) H .:ii i/ir/'! ■•■I                           -'i, I            ; i; i.t,

       1 luii.'HT ci'iTitv Iru.t ilw S«I'ri'l.ir. iilS'iii-ni hi "-ci'i ■ -M m iH'Iij ii *hr '.ii>'iKi;ji; ul lln I itf. i ^c.il > I

       -.Jl.l

                            * • » . I (1..^ .• t » t -I/ ) » t              Ita. »     f             < \               ..I t II <          ,          ^ j     ,     jHi,


                                I ' I •<   *•    »! »    # '                Wi OCV 'Ali i I       ■ il     # .<.     *.M f I .»! .     %         ttl! I tl*- « K I .       I >•

                            I                   r I ':         I   I ;»•»      ^1#'^            ^| »UMI •              . .n                                       * S i . n'I




                                                                                                                                                                                          f#V» rrm'




                                                                                                                                                        / in attrf //c^rfiM* n/

                                                                                                                                     • lljl.v • >J           I « c                ■Il'i




                                 vfAtwtr                                                                                                                          ("rn'omi-Airrwii')
                        i           )
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 26 of 56 PageID# 167

                   From the Desk of the Supreme Grand Chief Black-Hawk H. Thunderbird of
                   Mund Bareefan Clan/indigenous Native American Association of Nations
                                                                                                             (MBC/INAAN)




                                                                                                                                                            Copy Certificalion fl 110832020-3


P




                         United Slates of America




                                                         D EP A K riVI I:N'l <) STATE

                    To aU to whom these presents shall cvme^ (Jreelings:
            '        t _ f V '"'h..* : • • • .                                  !i .          I.                 '.1 .               . i; ■-X'j'J                  ••               vloi      t.-.e
            t    - h*-                   ; ?? :                                        i <,                      . I II              r. J-.l.              ft . f           I

                - j» !.-.j     t .) ;„ 11                t i               lt      fi         I




                                                                                                             I                 .                I          .*",!> r                                -U.S'.J           "t.''
                                                                                                    , •                .       •          i "                           t           i>r»    I'         '       - I   ..II .'
                                                I r_.                  1. 11                         •             :       !                         -ly                        I .'..'                         •     'fl '
                                                At! t      ■         • I                                          ! ■              . ,        -if *:h^     SI ■'                                i:.,i .* •-xr. :'ri t ,
                                                ,1              t ..                                                                          .>ri.  :      • If.                              V :                  • i
                                                     A         ' I                                       1        .•I. I                    ! IV c t Fi"^ t" ' . ■                            1 2 C •! .

                                                                                                                                                           Jm;/)
                                                                                                                                                                                             JL-

                                                                                                                                                    tiX
                                                                                                                                                               Mtf t ' -1                  i ' •       - X !
                                                                                                                                                              ••    ^                              •       t

                    Si   .'ft.' .   >    ' -V                                                 , f nr. . - .nn I .                        . iinwul,th,' Ocpunmr'H imj/rMi't »M
                                                         •/            ./j.
                                                         f »•* '•»! •»»




                             I'm . . •          .I.'.-                                                                                   ■ . .1 .11 i<"l    iv II       11 iiiV/«•'1*
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 27 of 56 PageID# 168

                 From the Desk of the Supreme Grand Chief Black-Hawk H. Thunderbird of
                 Mund Bareefan Clan/Indigenous Native American Association of Nations
                                             (MBC/INAAN)


                                                   Copy Cerhfication fi 1 10832020-4

Sections of the Brief In Support presented to and certified by the US Department of
State, for the completion of authentication with the United State et al,

"The Yamassee Native American Government; MI. 'Arafat Embassy,(hereinafter
(MBC/INAANI ond "we") as do other Governments and their Embassies require
the U.S. Department of State to authenticate documents to be used in the United
States of America for said documents to be considered legal. Yamassee Native
American Government Representatives/Diplomats are not limited to or reauired

to carry US aovernmental or any other foreian aovernments issued licensina. such

as but not limited to apostllles. diplomas, birth certificates, passports, marriage

licenses, driver's licenses, vehicle registration plates and so on. Diplomats of the
Yamassee Native American Government "MI. 'Arafat Embassy" are being
inconvenienced by US Governmental and private employees. Yamassee Native
American Government Officials and Ml. 'Arafat Embassy Personnel carry very
specific identification papers which are recorded with our data base at the ISMRS
and all of the other agencies required by the US State Department for the
authentication process to be complete. This is a clear honest communication of
our intent towards co-operation and for the protection of both the Yamassee
Native American Government, and the US Government. The documents

including our passports will be used in the United States of America and when
necessary, internationally".

Article 31: "Indigenous people, as a specific form of exercising their right to self-
determination, have the right to autonomy or self-government in matters relating
to their internal and local affairs, including culture, religion, education, welfare,
economics activities, land and resourced, management, environment and entry
by non-members, as well as ways and means for financing these autonomous
functions."
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 28 of 56 PageID# 169

                 From the Desk of the Supreme Grand Chief Black-Hawk H. Thunderbird of
                 Mund Bareefan Clan/indigenous Native American Association of Nations
                                             (MBC/INAAN)


             "The Of Bill of Rights Of MBC/INAAN Indigenous Peoples"

Article 36: Indigenous people hove the right to the recognition, observance
and enforcement of treaties, agreements and other constructive arrangements
concluded with States or their successor, according to their original sprit of
intent, and to have States honor and respect such treaties, agreements and
other constructive arrangements. Conflicts and disputes which cannot otherwise
be settled should be submitted to competent international bodies agreed to by
all parties concerned."

I respectfully request that this Honorable Court yield jurisdiction in this matter to
our tribal council pursuant to our pre-existing agreement. We thank you for your
diligence with regard to the welfare of our indigenous national/child.




Thank you.




                                    Most Principal Chief Black Hawk H. Thunderbird
           Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 29 of 56 PageID# 170




                                 Mm
,A     -r r.-tj' f""" f':




• •               "■' •'    '. '".' '4-*"

'*. . . ^ i. >.             f       ,.   ,.




                                                          \r         ■-      •
                                                         4.
                                                          r.-,;. ■
                                                          i.    '         i' ' f ■
                                                          s "               ' ] I ■
                                V j^Psr;
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 30 of 56 PageID# 171
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 31 of 56 PageID# 172




 treaty tf JUiance and Cffimiura bet^etn Great Britain and
    the Nation of the Cherrok^'in America* Sept» 20,
    1730-
                                                       ■




 I. T]>ORASMUCH as you Scayagofta Oukah, chief
    J/ of the city of Teftetfa^ you Scalilo&en Keta^
 guft^ you Tathtoure^ you Clogittah, you Kolkannak^
 and you Ukwanequa^ were fent b]|r Moytoy de Telliquo^
 wit^ approbation of ^e whole nation of the Cherrokees*
 in an suQembly held at Ntkoflen the 14th of April, 1730,^
 to Sir Alexander Cuming, Bart, in Great Britain, where
 you have ften the gr»t^ King George, at whole fet the
 fud Sir Alexander Cuming^ by.the exprefs order of Moy«
 toy, and the whole nation of the Cherrokees, has laid the
 crown of your nation, the Ikulls of your enemies, and the
 glumes of honour, as a mark of your fubmifSon: the
  jng of Great Britain, who has a ttnderaefs for the
 powerful and great nation the Cherrokees, his good
 children and fubje^s, has authoriied us to treat with you;
.and in this charader we confer with you,^as if the whole
  nation of the Charrokees, its old men, its young menj
 its women and diildren were here prefent: and you ought
 to look upon the words which we fay to you, as if pro-
  nounced nom t^ lips of the Great Kjog your mailer,
  whom you have feens and we will conhder the words
        '                         X4                                  which
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 32 of 56 PageID# 173




                            ( 3i6 >
 w^tch you fliall fpeak to us, as the words of your whoftf
 nation, dcHvered frankly and fincerely to the Great King#
 Whcrtupon we give you four pieces of ftiiped lerge.
   II. Hear therefore the words ofthe Great King, whom
 you have fcen, and who has comtnaoded us to tell you,
 that the Englifh in all places, and on both fides the great
 mountains, and great lakes, arc his people and children
 lyhoai he dta:ly lovrs; that their friends are his friends,
 and their enemies hii enemies; that he is plealed that the
 great nation of the Chcrrokecs has fent you hither, Co po^
 li/l) the cliatn of friend/hip which is betwixt him and them,
 betwixt your people and his people;that the chain or
 friendlhip betwixt him and the Indians of the Cherrokees,
 is like'the fun which gives light, both here and upon the
 high mountains that they inhabit, and which warnu the
 hearts both of the Indians and the Englifh* And as we
(ee no fpots in the fun, fir there is no rufi nor dirt on tUs
chain: and as the Great King holds one end of it faf-
 aencd to his breafi, 'tis his intention chat you fhould take
up the other crd of the chain, and fix k to the breaft of
]Moytoy Ttlliquo, andtothofeof your wife old nien, your
caprams and yoctr people, in fuch manner that it may ne*
 Ver be broke nor loofed. And hereupon we give you twor
 pieces of blue cloth.
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 33 of 56 PageID# 174




   lilt The Great Kmg and the Indians ofthe Cherrokces,.
 being thus united by the chain of friendih!^ he has or*
 dcred his children, the Indians of Carolina, to traffic with>
 the Indians, and to ^rniih them with whatever commodi*
 ties they want,ar.d to build houfes,and low corn with fpe^d,
 dll the way from Charles-Town to the Cherrokees-ldwn»
 on the other fide of the great mountains > for he would
 have the Indians and the Englilh live together like children
 of one and the fame family, whofc Great King is tbein
 dear father; and forafmucb a« the Great King has giveu
 his lands on both fides the great mountains to the Englilh
 his children, he grants the Ind'ans of the Cbeirokees the
 privilege to live where they plrafe. And upon this we
you a piece of red cloth.
'IV. The.great nation of the Cherrokees being at pre*
 lent the chiidren of the Great King of Great Britain, and
 he being their father^ the Indians ought to confider the
                                                  Soglilh
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 34 of 56 PageID# 175




                                ( 3»7.)
     £ngfiAi ds brothers, of one and the fame famllf,
     ought always to be readr at the governor's orders to figtn
     agatnft any nation whatibever, either Whites or Indians^
     that ihali moleft or attack the EngUlh. And hereupon
     we give you twenty mulkets..
       V. The Cherrokees nation (hall take care to keep the
     way of commerce clean, and that there be no blood in tiiei
     road where the Englifli white men travel, even thou^
     they happen to be accompanied by anr other nation at war
     with the Cheriokees. Whereupon we give you two huiH
     dred w^ht of gunpowder.
         VI. I^t the Cherrokees nation (hall norfufTer any of
     its people to traffic with any other white tden belides the
     £ngii(h, and (ball grant leave to no other nation to build
     any fort or habitation, or to fow com In their country*
     cither near any towns of the Indians, or on the lands
     longing'to the Great King; and if any thing like it be
      undertaken, you mud give advice of it to the Engl fli
      governor, and adt as he (hall order you, for maintaining
      the rights of the Great King over the lands of Carolina,
      Whereupon            give you five liundred weight of mu&ec
      bullecs, and the lame quantity of cannon ball.
         VII* That in cafe any negro (lave runs away from hia
      Englilh mafter into the woods, the Indians of the Cher*
      rokees (hall do what they can to apprehend htm> and
      bring him back cp the plantation from whence he fled,
      or to the governor's houie; and for every negro which the
      Indians (hall thus retake, they (hall have a mu&et, and
      a fentinel's fuit of -eloaths. Whereupon we give you a
      box full of vermilion, with io,oco flints, and 6 dozen of
      hatchets.
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 35 of 56 PageID# 176




      VIIL That if an Englifbman has the misfortune to kill
    an Indian, the king or chief of the Cherrokecs fhall firit
    of ail niake hia coniplaint to the Engiifh governor, and
    the i^iibn who commicted the muider fhall be puntfhed
    according to the laws, as much as if he had killed an
    Englifliinan; and in like manner if an Indian kill an
    Englifliman; the guilty Indian ihall be delivered up to
    the gpvemor, who fhall punifh him according to tte
    Engiifh laws, and as if he was an Engtilhman^ Where
                                                                               upon




                              ( 3'» 1
 ttpoa we give you twelve dozen of <dafp-kniyes, four
 dozen of kettles, and ten dozen of bells.
     IX. You ate to know,that every thing we have faid to
  you are the words ofthe Great King whom you havefeen;
 and to fbew chat his heart is open and finceie to his chil
 dren and friends the Cherrokees, and their whole nation,
  he puts hb hand into thb Bandelier, which he demands
  may be received and fhewn to your whole nation, to their
  children and Grand-chidlren, to confirm what has been
 faxd to you, and to perpetuate this treaty of pace and<
  friendfhip between the Engltlh and the Chenokees, as
  long as the mountains and rivers are in being, and as long
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 36 of 56 PageID# 177




 as the fun (hall ihioe. Whereupon we g^ve you this Ban>
  dclier*
                                  Signed^
        Ouhah Ulahj                           x        Geroittah,
        ScalUofittt J^tagufiaBp                        KuUuiMb^
        Tatbtowe,                                     Ukwanequa.
  By order of die Commiffioners at Whitehall, the 30th of
        September, ty^o.
                                              ALLURED FOFFLE.
                            And nndcraeath,
    *Tis for the (ecurity of Moytoy de Telliquo^ diat 1
  have leen, examined, and approved of all the articles
  contained in the above agreement to which the laid Indians
  have by my advice given their confenc.
                                   Signed,
                                                   ALEX. CUMING.
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 37 of 56 PageID# 178
                          Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 38 of 56 PageID# 179




                                                             J "




                                                   '\i:,r '5 "                                                        mmm
                                                                                                                      WSM



        ">;c<'^ . i-T-

Pv^-v;:,-",-;. , ■                       V"'^^'* . r<<4K.v* rA-:V'V C-'                            li
                                                                                                                      w
                                                                                                                      \ -xl:-
                                                                                                                            •   '




                                                , "J.'.-."i'N.-i-;'
                                          -'      •*:   -'i'"'y-n                             ^                             pl^iss
   ^         M* •> i<»>   .
 g'|^V-v.<                                                         '"•l'g:-5t«-S'>'^ ,*v^-^ri //




                                                                                                        \ . ,'s. >> '. -/?.V'T
pWffr%ry:.}:,ii                                                                                                '       '-       /-   1 )

                                                                                                               V'                     '


'Jc;;                         ^                                                                         wmmnmn
' .>-t - .                '                                                                             '
                                                                                                        .' '    .>■     ' " r >




                                               •*iiPlliaW'

                                                              '              «



                                                ispRiliia^ltsi
                                                         " t?'.'
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 39 of 56 PageID# 180




Library of Congress

In TESTIMONY WHEREOF,the Parties hereunto have affixed their Hands and Seals,
the Day and Year first above mentioned. Attest, ALEXANDER CAMPBELL, Sec'y to
Commissioners. Witnesses. W. FINNEY, MaJ. B. B. THOS. DOYLE, Capt. B. B. NATHAN
M'DOWELL, Ens. JOHN SAFFENGER. HENRY GOVY, KAGY GALLOWAY, his X mark.
JOHN BOGGS,SAM. MONTGOMERY,DANIEL ELLIOT. JAMES RINKER, NATHA.
SMITH JOS. SUFFREIN, his X mark, or KEMEPENO SHAWNO,ISAAC ZANE,(a
Wiandot) his X mark. The HALF-KING of the WIANDOTS,)their XX marks. The CRANE of
the WIANDOTS,)Capt. PIPE of the DELAWARES, his X mark. Capt. BOHONGEHELAS,
his X mark. TETEBOCKSHIEKA, his X mark. The BIG CAT of the DELAWARES. his X
mark. PIERRE DROULLAR.(Signed,) G. R. CLARKE,(L.S.) RICHD. BUTLER,(L.S.)
SAML. H. PARSONS,(L.S.) AWEECONY, his X mark.() KAKAWIPILATHY, his X mark.()
MALUNTHY, his X mark.() MUSQUAUCONOCAH, his X mark.() MEANYMSECAH,his X
mark.() WAUPAUCOWELA,his X mark.() NIHIPEEWA, his X mark.() NIHINESSICOE,
his X mark.()

ARTICLES of a TREATY,Concluded at HOPEWELL,on the KEOWEE, between
BENJAMIN HAWKINS,ANDREW PICKENS,JOSEPH MARTIN and LACKLAN
M'INTOSH, COMMISSIONERS PLENIPOTENTIARY of the UNITED STATES of
AMERICA,of the one Part, and HEAD-MEN and WARRIORS of all the CHEROKEES of
the other.


THE Commissioners Plenipotentiary of the United States in Congress assembled, give
peace to all the CHEROKEES,and receive them into the favor and protection of the
United States of America, on the following conditions.

Art. 1. The Head-Men and Warriors of all the Cherokees, shall restore all the prisoners,
citizens of the United States, or subjects of their allies, to their intire liberty: They shall also
restore ail the negroes, and all other property taken during the late war from the citizens, to
such person, and at such time and place, as the commissioners shall appoint.



Articles of a treaty, concluded at the mouth of the Great Miami, on the north-western bank of the Ohio, the thirty-first of January, one
thousand seven hundred and eighty-six, between the commissioners plenipotentiary of the United States of America,of the one part,
and the chiefs and warriors of the Shawanoe Nation of the other part, http://www.loc.gov/rescurce/bdsdcc.18101
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 40 of 56 PageID# 181




Library of Congress

Art. 2. The Commissioners of the United States in Congress assembled, shall restore all
the prisoners taken from the Indians, during the late war, to the Head-Men and Warriors of
the Cherokees, as early as is practicable.

Art. 3. The said Indians for themselves, and their respective tribes and towns, do
acknowledge all the Cherokees to be under the protection of the United States of America,
and of no other sovereign whosoever.

Art. 4. The boundary allotted to the Cherokees for their hunting grounds, between the
said Indians and the citizens of the United States, within the limits of the United States
of America, Is, and shall be the following, viz. beginning at the mouth of Duck river on
the Tenessee; thence running north-east, to the ridge dividing the waters running into
Cumberland from those running Into the Tenessee; thence eastwardly along the said ridge
to a north-east line to be run, which shall strike the river Cumberland forty miles above
Nashville; thence along the said line to the river; thence up the said river to the ford where
the Kentucky road crosses the river, thence to Campbells line, near Cumberland gap;
thence to the mouth of Clauds creek on Holstein; thence to the Chimmey Top mountain;
thence to Camp creek, near the mouth of Big Limestone, on Nolichuckey; thence a
southerly course six miles to a mountain; thence south to the North-Carolina; thence
to the South-Carolina Indian boundary, and along the same south-west over the top of
the Oconee mountain till it shall strike Tugaio river; thence a direct line to the top of the
Currohee mountain; thence to the head of the South fork of Oconee river.

Art. 5. If any citizen of the United States, or other person not being an Indian, shall attempt
to settle on any of the lands westward or southward of the said boundary which are hereby
allotted to the Indians for their hunting grounds, or having already settled and will not
remove from the same with six months after the ratification of this treaty, such person
shall forfeit the protection of the United States, and the Indians may punish him or not as
they please-provided nevertheless, that this article shall not extend to the people settled
between the fork of French Broad, and Holstein rivers, whose particular situation shall be


Articles of a treaty, concluded at the mouth of the Great Miami, on the noith-westem bank of the Ohio,the thirty-first of January, one
thousand seven hundred and eighty-six, between the commissioners plenipotentiary of the United States of America, of the one part,
and the chiefs and warriors of the Shawanoe Nation of the other part, http://www.ioc.gov/re6ource/bdsdcc.18101
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 41 of 56 PageID# 182




Library of Congress

transmitted to the United States in Congress assembled for their decision thereon, which
the Indians agree to abide by.

Art. 6. If any Indian or Indians, or person residing among them, or who shall take refuge
In their nation, shall commit a robbery, or murder or other capital crime on any citizen of
the United States, or person under their protection, the nation, or the tribe to which such
offender or offenders may belong, shall be bound to deliver him or them up to be punished
according to the ordinances of the United States; provided that the punishment shall not
be greater than If the robbery or murder, or other capital crime, had been committed by a
citizen on a citizen.


Art. 7. If any citizen of the United States, or person under their protection, shall commit a
robbery or murder or other capital crime, on any Indian, such offender or offenders shall be
punished In the same manner as If the murder or robbery or other capital crime, had been
committed on a citizen of the United States; and the punishment shall be In presence of
some of the Cherokees, if any shall attend at the time and place, and that they may have
an opportunity so to do, due notice of the time of such intended punishment shall be sent
to some one of the tribes.


Art. 8. It is understood that the punishment of the Innocent under the Idea of retaliation, Is
unjust, and shall not be practiced on either side, except where there Is a manifest violation
of this treaty; and then It shall be preceded,first by a demand ofjustice, and If refused,
then by a declaration of hostilities.

Art. 9. For the benefit and comfort of the Indians, and for the prevention of injuries
or oppressions on the part of the citizens or Indians; the United States In Congress
assembled shall have the sole and exclusive right of regulating the trade with the Indians,
and managing all their affairs In such manners as they think proper.

Art. 10. Until the pleasure of Congress be known, respecting the ninth article, all traders,
citizens of the United States, shall have liberty to go to any of the tribes or towns of the


Articles of a treaty, concluded at the nnouth of the Great Miami,on the north-western bank of the Ohio, the thirty-first of January, one
thousand seven hundred and eighty-six, between the commissioners plenipotentiary of the United States of America, of the one part,
and the chiefs and warriors of the Shawanoe Nation of the other part http://www.loc.govfresource/bdsdcc.18101
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 42 of 56 PageID# 183




Library of Congress

Cherokees to trade with them, and they shall be protected in their persons and property,
and kindly treated.

Art.   The said Indians shall give notice to the citizens of the United States, of any
designs which they may know or suspect to be formed in any neighbouring tribe, or by any
person whosoever, against the peace, trade or interest of the United States.

Art. 12. That the Indians may have full confidence in the justice of the United States
respecting their interests, they shall have the right to send a deputy of their choice,
whenever they think fit, to Congress.

Art. 13. The hatchet shall be forever buried, and the peace given by the United States, and
friendship re-established between the said states on the one part, and all the Cherokees
on the other, shall be universal; and the contracting parties shall use their utmost
endeavours to maintain the peace given as aforesaid, and friendship re-established.

IN WITNESS of all. and every thing herein determined, between the United States of
America, and all the Cherokees—\Ne their underwriten commissioners, by virtue of our
full powers have signed this definitive treaty, and have caused our seals to be hereunto
affixed.— DONE at Hopewell on the Keowee,this twenty-eighth of November, in the
year of our Lord one thousand seven hundred and eighty-five.(Signed) BENJAMIN
HAWKINS.(L.S.) ANDW.PICKENS,(L.S.)JOS. MARTIN,(L.S.) LACHN. M'INTOSH
(L.S.) KOATOHEE,or Corn Tassell of Toquo, his X mark()SCHOLAUETTA,or Hanging
Man of Chota, his X mark ()TUSKEGATAHU,or Long Fellow of Chistohoe, his X mark
0 COSKWHA,or Abraham of Chilkowa, his X mark ()KOLAKUSTA,or Prince of North,
his X mark () NEWOTA,or the Gritz of Chicamaga, his X mark () KONATOTA,or the
Rising Fawn of Highwassay, his X mark ()TUCKASEE,or Young Tarrapin of Allajoy,
his X mark ()TOOSTAKA,or the waker of Oostanawa, his X mark () UNTOOLA,or
Gun rod of Seteco, his X mark () UNSUOKANAIL, Buffalo White Calf New Cussee his
X mark () KOSTAYEAK,or Sharp Fellow Wataga, his X mark()CHONOSTA,of Cowe,



Articles of a treaty, concluded at the mouth of the Great Miami, on the north-westem bank of the Ohio, the thirty-first of January, one
thousand seven hundred and eighty-six, between the commissioners plenipotentiary of the United States of America,of the one part,
and the chiefs and wam'ors of the Shawanoe Nation of the other part, http://www.loc.gov/resourceybdsdcc.18101
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 43 of 56 PageID# 184




 Library of Congress
his X mark ()CHESCOONWHA, Bird In Close of Tomotlug, his X mark ()TUCKASEE,
or Tarrapin of Hlghtowa, his X mark()CHESETOA,or the Rabil of Tiacoa, his X mark()
CHESECOTETONA,or Yellow Bird of the Pine Log, his X mark()SKETALOSKA,Seoon
Man of TIIIIco, his X mark()CHOKASATAHE,Chlckasaw Killer Tasonta, his X mark()
ONANOOTA,of Koosoatee, his X mark()OOKOSETA,or Sower Mush of Kooloque,
his X mark() UMATOOETHA,the Water Hunter, Cholkamawgee his X mark ()WYUKA,
of Lookout Mountain, his X mark()TULGO,or Tom of Chatuga, his X mark()[Signers
carried forward.][Signers brought forward] WILL, of Akoha, his X mark () NECATEE,of
Sawta, his X mark()AMOKONTAKONA, Kutcloa, his X mark ()KOWETATAHEE,In Frog-
Town, his X mark() KEUKUCH,Talkoa, his X mark()TULATISKA, of Chaway, his X mark
0 WOOALUKA,the way layer, Chota, his X mark()TATLIUSTA, or Porpus of TllassI, his
X mark()JOHN,of Little Tallico, his X mark ()SKELELAK, his X mark ()AKONOLUCHTA,
the Cabbin, his X mark()CHEANOKA,of Kawetakac, his X mark {)YELLOW BIRD, his X
mark()(Witnesses) WM.BLOUNT,SAM TAYLOR, major, JOHN OWEN,JESS WALTON,
JOHN COWAN,capt. commandant, THOS. GEGG,W. HAZZARD.

JAMES MADISON. ARTHUR COODEY,Swom Interpreters.




Articles of a treaty, concluded at the mouth of the Great Miami,on the north-western bank of the Ohio, the thirty-first of January, one
thousand seven hundred and eighty-six. between the commissioners plenipotentiary of the United States of America, of the one part,
and the chiefs and warriors of the Shawanoe Nation of the other part, http://www.loc.gov/resource/bdsdcc.18101
          Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 44 of 56 PageID# 185
        And the                                                                                         and updated,
        the Cherokees. all the prisoners now in captivity, which the citizens of the United States
             capUfibd f.xjm^a'.i.'iilL.


Alaal                        FeatMTes         Educator Resources(/educator resouroesA

        The boundary between the citizens ofthe United States and the Cherokee nation, is and
                                                                                                                       Search
        shall be asfbUows: Beginning atthe top ofthe Cunahee lEI ntountain, where the Creek
        line passes it; thence a direct One to Tugelo river; thence northeast to the Occunna
        mountain, and over the same along the South-Carolina Indian boundary to the North-
        Carolina boundary; thence north to a point finom which a line is to be extended to the river
        Clinch, that shall pass the Holston at the ridge which divides the waters running Into Little
        River from those running into the Tennessee;thence up the river Clinch to Campbell's
        line, and along the same to the top of Cumt>erland mountain; thence a direct line to the
        Cumtrertand river where the Kentucky road crosses it; thence down the Cumt>erland river
        to a point from which a south west fine mil strike the ridge which divides the waters of
        Cumberland from those of Duck river,forty miles above Nashville;thence down the said
        ridge to a point fiom whence a south west fine m1l strike the mouth of Dude river.

        And in order to preclude forever all disputes rdative to the said troundary,the same shall
        be ascertained,and marked plainly try ftuee persons appointed on the part ofthe United
        States, and three Cherokees on the part oftheir nation.

        And in order to extinguish forever all claims ofthe Cherokee nafion. or any part thereof,
        to any ofthe land lying to the right ofthe fine above described, beginning as aforesaid at
        the Currahee mountain,it is hereby agreed,that In addition to the consideration
        heretofore made for the said land,the Untted Slates will cause certain valuable goods,to
        be immedQteiy delivered to the undersigned Chiefs and Warriors,for the use of their
        nation; and the said United States win also cause the sum ofone thousand dollars to t>e
        paid annually to tire said Cherokee nation. And the undersigned Chiefs and Warriors, do
        hereby for themselves and the whole Cherokee nation, ttreir heirs and descendants,for
        the considerations above-mentioned, release, quit-daim, relinquish and cede, all the land
        to the right ofthe line described,and t>eginning as aforesaid.

        ARTICLE V.


        it is stipulated and agreed,that the citizens and inhabitants of the United States, shall
        have a free and unmolested use of a road from Washington district to Mero district, and
        ofthe nawgation of the Tennessee river. If!

        ARTICLE VI.


        It is agreed on tfte part ofthe Cherokees,that the United States sfiall have the sole and
        exclusive right of regulating their trade./G/

        ARTICLE VII.


        The United States solemnly guarantee to the Cherokee nation, all their lands not hereby
        ceded./H/


        ARTICLE VIII.
        Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 45 of 56 PageID# 186
      If any citizen                                                                                    and updated,
      ofthe Cherokees'lands, such person shall forfeit the protecfion of the United States, and
      Lhe Cherofcoii may Pttittffe*^aaitfhftedtWe^^

About ^^'9(iri<^-          Features          Educator Resources(/educator resourcesh
      No citizen or Inhabitant ofthe United States, shall attempt to hunt or destroy the game on
                                                                                                                       Search
      the larKis ofthe Cherokees; nor shall any citizen or inhabitant go into the Cherokee
      country, without a passport first obtained from the Governor of son>e one ofthe United
      States, or /J/ territorial distncts. or such other person as the President of the United
      States may from time to time authorize to grant the same.

      ARTICLE X.


      If any Cherokee Indian or Indians, or person residing among them,or who shall take
      refuge in their nation,shall steal a horse from, or commit a robbery or murder, or other
      capital Clime,on any citizens or inhabitants of the United States,the Cherokee nation
      shall be bound to deliver him or them up,to be punished according to the laws of the
      United States./K/


      ARTICLE XI.


      If any dtizen or inhabitant ofthe United States, or of either ofthe territorial districts ofthe
      United States, shall go into any town,settlement or territory belonging to the Cherokees,
      and shall there commit any crime upon,or trespass against the person or property of any
      peaceable and friendly Indian or Indians, which if committed within the jurisdiction of any
      state, or within the Jurisdiction of either of the said districts, against a citizen or white
      inhabitant thereof, would be punishable by the taws ofsuch state or district, such
      offender or offenders,shall be subject to the same punishment, and shall be proceeded
      against in the same manner as if the offence had committed vnthin the Jurisdiction of the
      state or district to which he or they may belong, against a dtizen or white inhabitant
      thereof.lU


      ARTICLE XII.


      In case of violence on the persons or property of the individuals of either party, neither
      retaliation or reprisal shall be committed by the other, until satisfaction shall have been
      demanded of the party of which the aggressor is. and shall have been refused./M/

      ARTICLE XIII.


      The Cherokees shall give notice to the citizens of the United States, of any designs
      which they may know,or suspect to be formed in any neighboring tribe, or by any person
      whatever, against the peace and Interest of the United States./N/

      ARTICLE XIV.


      That the Cherokee nation may be led to a greater degree of civilization, and to become
      herdsman and cultivators, instead of remaining in a state of hunters,the United States
      mil from time to time furnish gratuitously the said nation with useful implements of
      husbandry, and hirther to assist the said nation in so desirable a pursuit, and at the same
      time to estabRsh a certain mode of communication,the United States will send such, and
      so many persons to reside in said nation as they may judge proper, not exceeding four in
          Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 46 of 56 PageID# 187
        number,who                                                                                     and updated,
        lands assigned by the Cherokees for cultivation for ttiemselves and their successors in
        ofAce. tu'. b-iay shaO tmtwadtotedif^^                             /O/


AtWHt                        Features         Educator Resources(/educator resourees/)

        All animosities for past grievances shall henceforth cease, and the contracting parties will
                                                                                                                      Search
        carry the foregoing treaty Into full execution with all good faith and sincerity./P/

        ARTICI.EXVI.


        This treaty shall take effect and l>e obligatory on the contracting parties, as soon as the
        same shall have been ratified by the President of the United States, with the advice and
        consent of the Senate of the United States./Q/


        In witness of all and every thing herein determined between the United States of America
        and the whole Cherokee nation, the parties have hereunto set their hands and seats, at
        the treaty ground on the bank of the Holston. near the mouth ofthe French Broad, within
        the United States, this second day of July, in the year of our Lord one thousand seven
        hundred and ninety-one.

        WiHiam BlourtL governor in and over the territory of the United States of America south of
        the river Ohio, and superintendent of Indian Affairs for the southern districL(US.)

        Chuteoah, or the Boots, his x mark.(US.)

        Squollecuttah, or Hanging Maw. his x mark.(L.S.)

        Occunna,or the Badger, his x mark,(US.)

        Enoleh, or Black Fox. his x mark.(US.)

        Nontuaka, or the Northward, his x mark.(US.)

        Tekaklska, his x mark.(L.S.)

        Chutloh, or King Rsher, his x mark,(US.)

        Tuckaseh, or Terrapin, his x mark.(L.S.)

        Kateh, his x mark.(US.)

        Kunnochatutloh. orthe Crane, his x mark.(L.S.)

        Cauquillehanah, or the Thigh, his x mark.(US.)

        Chesquotteteneh, or Yellow Bird, his x mark.(L.S.)

        Chickasawtehe, or Chlckasaw Killer, his x mark.(L.S.)

        Tuskegratehe. Tuskega KHIer. his x mark.(US.)

        Kulsatehe, his x mark.(US.)

        Tinkshalene, his x mark.(US.)
          Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 47 of 56 PageID# 188

        Sawutteh. or^ggj^gft5ifl|5lfeyo§iyribv«b8iteB no longer being maintained and updated.
        Aimuah. t.'.?   xark,(th§jsJ/oeerqlafaiTo.<iatl!eo.u3o.edu/t

        Oosenaleli. tiis x mark,(LS.)
AtWHt        iBBba           Features         Educator Resources tfedueator rBsourees/t
        Kenotetati, or Rising Fawn, his x martc,(LS.)
                                                                                                Search

        Kanetetoka. or Standing Turkey, his x mark,(LS.)

        Yonewatleh,or Bear at Home,his x mark,(LS.)

        Lang WHi, his x mark,(LS.)

        i^noskeskie,or John WSatts, his x mark,(LS.)

        Nenetooyah, or Bloody Fellow, his x mark.(LS.)

        Chuquilatague, or Double Head, his x mark,(LS.)

        Koolaquah, or Big Acorn, his x mark,(LS.)

        Toowayelloh. or Bold Hunter, his x mark.(LS.)

        Jahleoonoyehka, or Middle Striker, his x mark,(L.S.)

        Kinnesah, or Cabin, his x mark,(LS.)

        Tullotehe, or Two Killer, his x mark,(LS.)

        Kaalouske, or Stopt Sb'il, his x mark.(LS.)

        Kuteatche, his x mark,(LS.)

        Auquotague,the Little Turkey's Son, his x mark.(LS.)

        Talohteske, or Upsetter, his x mark,(LS.)

        Cheakoneske,or Otter Lifter, his x mark,(LS.)

        Keshukaune, or She Reigns, his x mark,(LS.)

        Toonaunailoh. his x mark,(LS.)

        Teesteke, or Common [^stuifoer, his x mark,(LS.)

        Robin McClemore,(LS.)

        Skyuka,(L.S.)

        John Thompson, Interpreter.

        James Cery, Interpreter.

        Done in presence of --

        Dan'l Smith. Secretary Territory United States south ofthe river Ohio.
            Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 48 of 56 PageID# 189
          Thomas                                         Georgialnfb website is no longer being maintained and updated,
         •fes. Rob^-so,,. of


          Clait>cme Watluns, of Viiginia.
About           ISBisa            F^aturro            Educator Resources(/educator naaourceafl
         Jno. McWhHney.of Georgia.
                                                                                                                                                Search
          Fauche, of Georgia.

         THus Ogden. North Carolina.

         Jno. Chisolm, Washington District

          Robert King.

         Thomas Gegg.N Proclamation, Feb.7,1792.6/ Peace and fnendshtp perpetual.0/
         Indians acknowledge protection of United States. D/ Prisoners to be restored. E/
         Boundaries. F/ Stipulation for a road. G/ United States to regulate trade. H/ Guarantee. 1/
         No dtizen to setOe on Indian lands. J/ Nor hunt on the same. K/ Indians to deliver up
         criminals. \J Citizens of United States commitb'ng crimes in Indian territory to be
         punished. M/ Retaliation restrained. N/ Cherokees to give notice of designs against
         United States. O/ United States to make presents. P/ Animosities to cease.0/
         Ratification.




                                                                                                                            MGEORGIA/WFO
                                                                                                                            KLfB AN ONUNE OEORQIA ALMATMC
                                                                                       aooifl DlGrrAL UBRARY of Georgia <HTTPS://DLG.GAULEO.USG.EDUn

                                                                                                                             NEW GEORGIA ENCYCLOPEDIA
(HTTPS!//WWW.G^^ILE0.USG.EDUA
                                                                                             rHTrPS://WWW.GEOR6IAENCVCLOPEDIA.ORGA VgAMBRARi^?
                                                                                                                  rHTTPS:/yvwwv.UBS.UGA.EDun C<?mftgTWS
                                                                                                                  fHTTPSr//WWWGALiLEO.USGEDUff;ONTAC-n




https://geoig{ainfo.galil8o.usg.edu/lop!cs/history/afticle/revolution^aity«repub[io-1776-1800/tre8ty-of4ioiston                                      6/6
                                 Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 49 of 56 PageID# 190




                                                                                                                                                  . .   ■   .   / • .



       - ■ ■in


                  ,




                                             . ■ ■ .->■■■■.


                                        i"-v. '/'C;
                                                              .       ■   ■


                                                                      ; :.\                      .                                                iii®i
. ,, < ,.' ■'■^' '           •' ^-'V -
                                       -O-    ^- -'^ >-: -A .' -r -V-^-A-V:
                                                   -              '           , - . -
                                                                                                                                                    silMIS?


     «; ■T-;';'NSV;v-'.<^'




                                             Vv           " vO




                                                                                                           l&iif
                                          ,•■ i                                                        -   -                     ' • >>■■„,
                                                                                                                                                                        -. .   . : - ■• •'




                                             W'?-!5Bgi;                                                    i' ',J'-~:.. ■'>' "




                             .   • ■




                                                                              • gv!-"' ;■ :"»"■■■ :■
                                                                                                                                         P:gsS
                                                                                                                                  "     ;.•.' P




                 gg*:?g'
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 50 of 56 PageID# 191




                                 Treaty of August 24. 1835
                                  Treaty of Camp Holmes

Treaty with the Comanche and Witchetaw Indians and their associated Bands.
For the purpose of establishing and perpetuating peace and friendship between the
United States of America and the Comanche and Witchetaw nations, and their associated
bands or tribes of Indians, and between these nations or tribes, and
the Cherokee. Muscoqee. Choctaw. Osage, Seneca and Quapaw nations or tribes of
Indians, the President of the United States has, to accomplish this desirable object, and
to aid therein, appointed Governor M. Stokes, M. Arbuckle Brigdi.-Genl. United States
army, and F. W.Armstrong, Actg. Supdt. Western Territory, commissioners on the part
of the United States; and the said Governor M. Stokes and M. Arbuckle, Brigdi. Genl.
United States army, with the chiefs and representatives of the Cherokee, Muscogee,
Choctaw, Osage, Seneca, and Quapaw nations or tribes of Indians, have met the chiefs,
warriors, and representatives of the tribes first above named at Camp Holmes, on the
eastern border of the Grand Prairie, near the Canadian river, in the Muscogee nation, and
after full deliberation, the said nations or tribes have agreed with the United States, and
with one another upon the following articles:
Article 1. There shall be perpetual peace and friendship between all the citizens of the
United States of America, and all the individuals composing the Comanche and
Witchetaw nations and their associated bands or tribes of Indians, and between these
nations or tribes and the Cherokee, Muscogee, Choctaw, Osage, Seneca and Quapaw
nations or tribes of Indians.
Article 2. Every injury or act of hostility by one or either of the contracting parties on the
other, shall be mutually forgiven and forever forgot.
Article 3. There shall be a free and friendly intercourse between all the contracting parties
hereto, and it is distinctly understood and agreed by the Comanche and Witchetaw
nations and their associated bands or tribes of Indians, that the citizens of the United
States are freely permitted to pass and repass through their settlements or hunting ground
without molestation or injury on their way to any of the provinces of the Republic of Mexico,
or returning therefrom, and that each of the nations or tribes named in this article, further
agree to pay the full value for any injury their people may do to the goods or property of
the citizens of the United States taken or destroyed, when peaceably passing through the
country they inhabit, or hunt in, or elsewhere. And the United States hereby guaranty to
any Indian or Indians of either of the said Comanche or Witchetaw nations, and their
associated bands or tribes of Indians, a full indemnification for any horses or other
property which may be stolen from them: Provided, that the property so stolen cannot be
recovered, and that sufficient proof is produced that it was actually stolen by a citizen of
the United States, and within the limits thereof.
Article 4. It is understood and agreed by all the nations or tribes of Indians parties to this
treaty, that each and all of the said nations or tribes have free permission to hunt and trap
in the Great Prairie west of the Cross Timber, to the western limits of the United States.
Article 5. The Comanche and Witchetaw nations and their associated bands or tribes of
Indians, severally agree and bind themselves to pay full value for any injury their people
may do to the goods or other property of such traders as the President of the United
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 51 of 56 PageID# 192




States may place near to their settlements or hunting ground for the purpose of trading
with them.
Article 6.The Comanche and Witchetaw nations and their associated bands or tribes of
Indians, agree, that in the event any of the red people belonging to the nations or tribes
residing south of the Missouri river and west of the State of Missouri, not parties to this
treaty,should visit their towns or befound on their hunting ground,that they will treat them
with kindness and fiiendship and do no injury to them in any way whatever.
Article 7.Should any difficulty hereafter unfortunately arise between any of the nations
or tribes of Indians parties hereunto, in consequence of murder, the stealing of horses,
cattle, or other cause, it is agreed that the other tribes shall interpose their good offices
to remove such difficulties, and also that the Govemment of the United States may take
such measures as they may deem proper to effect the same object, and see that full
justice is done to the injured party.
Article 8. It is agreed by the commissioners of the United States, that in consequence of
the Comanche and Witchetaw nations and their associated bands or tribes of Indians
having ffeeiy and willingly entered into this treaty, and it being the first they have made
with the United States or any of the contracting parties, that they shall receive presents
immediately after signing,as a donation from the United States; nothing being asked from
these nations or tribes in return, except to remain at peace with the parties hereto, which
their own good and that of their posterity require.
Article 9.The Commanche and Witchetaw nations and their associated bands or tribes,
of Indians, agree, that their entering into this treaty shall in no respect interrupt their
friendly relations with the Republic of Mexico, where they all frequently hunt and the
Comanche nation principally inhabit; and it is distinctly understood that the Govemment
of the United States desire that perfect peace shall exist between the nations or tribes
named in this article and the said republic.
Article                                                                                  10.
This treaty shall be obligatory on the nations or tribes parties hereto from and after the
date hereof, and on the United States from and after its ratification by the Govemment
thereof.
Done, and signed, and sealed at Camp Holmes, on the eastem border of the Grand
Prairie, near the Canadian river, in the Muscogee nation, this twenty-fourth day of August,
one thousand eight hundred and thirty-five, and ofthe independence of the United States
the sixtieth.


Montfort Stokes
M. Arbuckle, Brigadier-General U. S. Army
Comanches:
Ishacoiy, or the wolf, his x mark
Queenashano, or the war eagie, his x mark
Tabaqueena, or the big eagle, his x mark
Pohowetowshah, or the brass man, his x mark
Shabbakasha, or the roving wolf, his x mark
Neraquassi, or the yellow horse, his x mark
Toshapappy, or the white hare, his x mark
Pahohsareya, or the broken arm, his x mark
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 52 of 56 PageID# 193




Pahkah, or the man who draws the bow, his x mark
Witsitony, or he who sucks quick, his x mark
Leahwiddikah, or one who stirs up water, his x mark
Esharsotsiki, or the sleeping wolf, his x mark
Pahtrisula, or the dog, his x mark
Ettah, or the gun, his x mark
Tennowikah, or the boy who was soon a man, his x mark
Kumaquoi, or the woman who cuts buffalo meat, his x mark
Taqquanno, or the amorous man, his x mark
Kowa, or the stinking tobacco box, his x mark
Soko, or the old man, his x mark

Witchetaws:
Kanostowah, or the man who don*t speak, his x mark
Kosharokah, or the man who marries his wife twice, his x mark
Terrykatowatix, the riding chief, his x mark
Tahdaydy, or the traveller, his x mark
Hahkahpillush, or the drummer, his x mark
Lachkah, or the first man in four battles, his x mark
Learhehash, or the man who weans children too soon, his x mark
Lachhardich, or the man who sees things done in the wrong way, his x mark
Noccuttardaditch, or the man who tries to excel the head chief, his x mark
Katarded wadick, or the man who killed an enemy in the water, his x mark
Losshah, or the twin, his x mark
Taytsaaytah, or the ambitious adulterer, his x mark
Tokaytah, or the summer, his x mark
Musshakratsatady, or the man with the dog skin cap, his x mark
Kipsh, or the man with one side of his head shaved, his x mark

Cherokees:
Dutch, his X mark
David Melton, his x mark

Muscogees:
Roley Mclntosh, his x mark
Chilly Mcfntosh
Cho-co-te-tuston-nogu, or marshal of the Cho-co-te-clan, his x mark
Tus-ca-ne-ha, or the marshal, his x mark
Tusly Harjoe, or crazy town, his x mark
Alexander Lasley, his x mark
Neha Haijoe,or crazy marshal, his x mark
Tustunucke Haijoe,or crazy warrior, his x mark
Powes Emarlo, or marshal of Powes clan, his x mark
Cosa Yehola, or marshal of Cosa clan, his x mark
Powes Yehola,or marshal of Powes clan, his x mark
Toma Yehola, or marshal of Toma clan, his x mark
 Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 53 of 56 PageID# 194




Cosado Haijoe, or crazy Cosada, his x mark
Neha Haijoe, or crazy marshal, his x mark
Cosada Tustonnogee, or the Cosada warrior, his x mark
Octiyachee Yehola,or marshal of Octiyachee clan, his x mark
Nulthcup Tustonnogee,or the middle wamor, his x mark
Ufala Haijoe, or crazy Ufeila, his x mark
Cholafixico, or a fox without a heart, his x mark
Joseph Miller, his x mark
Samuel Brown, his x mark
Archi Kennard, his x mark
Towannay, or the slender man, his x mark
Saccasuml^,or to be praised, his x mark
Siah Hardridge, his x mark
Warrior Hardridge, his x mark
George Stedham, his x mark
Itchhas Haijoe,or crazy beaver, his x mark
Itchofake Haijoe,or crazy deer?s heart, his x mark
Satockhaky, or the broad side, his x mark
Semehechee, or hide it away, his x mark
Hoyane,or passed by, his x mark
Melola, or waving, his x mark
Mateter, or the man who missed it, his x mark
Billy, his x mark
Tuskia Haijoe, or crazy brave, his x mark
Aussy, or the pursuer, his x mark
Tohoithia, or standing upon, his x mark
John Hambly
K. Lewis
John Wynn
David McKlllap

Choctaws:
Musha-la-tubbee, or the man killer, his x mark
Na4uck-a-chee, or fair day, his x mark
Par-chee-ste-cubbee, or the scalpholder, his x mark
To-pi-a-chee-hubbee, or the painted face, his x mark
Ya-cha-a-o-pay, or the leader of the wam'ors, his x mark
Tus-qui-hola-tah, or the travelling warrior, his x mark
Tic-eban-jo>hubbee, or the first for war, his x mark
Nucke Stubbee,or the bullet that has killed, his x mark
Toqua, or what you say, his x mark
Po-sha-ma-stubbee, or the killer, his x mark
Nuck-ho-ma-harjoe, or the bloody bullet, his x mark
Thomas Mickle, his x mark
Halam-be-sha, or the bat, his x mark
Ok-chia, or life, his x mark
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 54 of 56 PageID# 195




Tus-ca-homa-madia, or the red warrior, his x mark
Tun-up-me-a-moma, or the red man who has gone to war, his x mark
Par-homa, or the red hoop, his x mark
No-wah-ba, the man who kills the enemy when he meets him, his x mark
Hlsho<he-meta. or a young waiter, his x mark
Cho-ma-la-tubbee, or the man who is sure his enemy is dead, his x mark
Hokla-no-ma, the traveller in the town, his x mark
William, his x mark
Neasho Nubbee, he who knows where the enemy is killed, his x mark
Jim. his X mark
Eu-eck Harma,or the man who is never tired, his x mark
Nat-la Homa,or the bloody man, his x mark
Pia-o-sta, or to whoop four times, his x mark
Pa-sha-oa-cubbee, or the man who puts his foot on the scalp, his x mark
La-po-na, or the man who killed the enemy, his x mark
A-mo-na-tubbee, or lying in wait to kill, his x mark
A-fa-ma-tubbee, or the man who kills every thing he meets, his x mark

Osages:
Fah-ha-la, or the leaping deer, his x mark
Shone-ta-sah-ba, or the black dog, his x mark
Wah-shin^ee-sha, or the wicked man, his x mark
Tun-wan-le-he, or the town mover, his x mark
Whoa-har-tee, or the war eagle, his x mark
Me-tah-ne-gah, or the crazy robe, his x mark
Wah-she-sho-hee, or the smart spirit, his x mark
Ah-ke-tah, or the soldier, his x mark
Weir-sah-bah-sha, or the hidden black, his x mark
Ne-kojah, or the man hunter, his x mark
Hor-tea-go, or like night, his x mark
Wah-hah-tah-nee, or the fast runner, his x mark
Wah-nah-shee, or the taker away, his x mark
Ces-sah-ba, or the man in black, his x mark
Es-kah-mar-ne, or the white horn, his x mark
Kou-sah-she-la, or walking together, his x mark
Tcha-to-kah, or the buffalo, his x mark
0-ke-sah, or the man aside, his x mark
Wah-she-wah-ra, or the stopper, his x mark
Wah-ho-ba-shungee, ortheidolater, his x mark
Tone-ba-wah-tcha-la, or hard to look at the sun rising, his x mark
Shoe-chem-mo-nee, or the elk whistler, his x mark
Wash-kah-cha, or the tumbler, his x mark
Wah-ha, or the Pawnee chiefs namesake, his x mark
Wah-kee-bah-nah, or the hard runner, his x mark
War-tcha-sheen-gah, or the scalp-carrier, his x mark
0-shaun-ga-tun-ga, or the big path, his x mark
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 55 of 56 PageID# 196




Wah-hee-no-pee, or the bone necklace, his x mark
Lee-sap-kah-pee, or the man who missed his enemy, his x mark
Wah-to-ke-hak, or raw meat, his x mark
Wah-wah-shee, or quick runner, his x mark
Kah-he-ka-saree, or chief killer, his x mark
O-lash-tah-ba, or plate-licker, his x mark
Ma-ne-nah-shee, or the walker, his x mark
Shaun-ga-mo-nee, or the fall chief, his x mark
Tee-sha-wah-ra, or dry grass, his x mark
Ne-kah-wah-shee-tun-gah, or the brave spirit, his x mark

Senecas:
Thomas Brant, his x mark
Small Grout Spicer, his x mark
Isaac, his x mark
Mingo Carpenter, his x mark
John Sky, his x mark
Henry Smith, his x mark
Little Town Spicer, his x mark
Young Henry, his x mark
Peter Pork, his x mark
William Johnston, his x mark
Big Bone, his x mark
Big Isaac, his x mark
Civil Jack, his x mark
Ya-ga-ha, or the water in the apple, his x mark
Cau-ya-que-neh, or the snow drift, his x mark
Ya-ta-ato, or the little lake, his x mark
Douglass, his x mark
George Herring, his x mark

Quapaws:
Hi-ka-toa, or the dry man, his x mark
Wa-ga-de-tone, or the maggot, his x mark
Wa-to-va, or the spider, his x mark
Ca-ta-hah. or the tortoise, his x mark
Ma-towa-wah>cota, or the dug out, his x mark
Wa-go-dah-hou-kah, or the plume, his x mark
Ma-convpa, or the doctor of the nose, his x mark
Cas-sa, or the black tortoise, his x mark
Haw-tez-chee-ka, or the little cedar, his x mark
Ma-so-goda-toah, or the hawk, his x mark
Wa-ka-toa-nosa, or the standing man, his x mark
Motosa, or the black bear, his x mark
Mor-bre-tone, or the little hawk, his x mark
Mar-to-ho-ga, or the white bear, his x mark
Case 3:21-cv-00006-MHL Document 3-3 Filed 01/06/21 Page 56 of 56 PageID# 197




To-se-ca-da, or he who shows his track, his x mark
Tah-tah-ho-so, or the wind, his x mark
Hi-da-khe-da-sa, or the panther eagle, his x mark
0-tene-cah-chee-ka, or he who struck the enemy, his x mark
Me-ki-wah-kotah, or the star, his x mark
Ka-ti-mo-ne. or clear weather, his x mark
Vet-he-ka-ne, or thunder, his x mark
Ne-to-sa-mo-ne, or the black freshet, his x mark

In presence of:
R. B. Mason, major of dragoons,
G. Birch, major, U. S. Army,
Francis Lee,captain, Seventh Infantry,
Samuel G. I. DeCamp,surgeon,
W.Seawell,lieutenant and aid de camp; secretary to the commissioners,
Thomas B. Ballard,
Augustine A. Chouteau,
John Hambly, United States interpreter to the Creeks,
George Herron,
Leonard 0. McPhali, assistant surgeon, U. S. Army,
Robert M. French
